DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species 2, claims 25-32, 34 in the reply filed on 12/21/20 is acknowledged.
Claims 24-31, 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/21/20.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Double Patenting

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 25-32, 34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1,3, of U.S. Pat.No.10,188,392.
Although the conflicting claims are not identical, they are not patentabiy distinct from each other because the claims in the current pending application is anticipated by the claim in the cited U.S. Pat, No. 10,188,392. In particular, claims 1,3 of 392 includes at least the limitations found in claims 28, 32 of the instant application, e.g., a fixation implant comprising:  first and second distal elements; first/second retaining elements; first/second proximal elements. (See In re Goodman, 11 F. 3d 1048, 29 USPG2d 2010 (Fed Gir, 1993); once an applicant has received a patent for a species or a more specific embodiment, he or she is not entitled to a patent for the generic or broader invention without tiling a terminal disclaimer.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 27 recites in part “wherein the first retaining element is configured to pivot up to 180 degrees…. The second retaining element is configured to pivot up to 180 degrees relative to the second distal element.”  It is noted that the applicant’s disclosure only disclose “In the open position, engagement surfaces 50 are disposed at an acute angle relative to shaft 12, and are preferably at an angle of between 90 and 180 degrees relative to each other”, in paragraph 55.  However, there is no disclosure of “wherein the first retaining element is configured to pivot up to 180 degrees…. The second retaining element is configured to pivot up to 180 degrees relative to the second distal element”.  Clarification is requested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


25, 28-32, 34 is/are rejected under 35 U.S.C. 1029a)(1) as being anticipated by Goldfarb et al U.S 2007/0197858.
Claim 32 :  Goldfarb et al disclose a fixation implant 14 for fixation of leaflets of a heart valve as best seen in figures 17-18a,b  comprising: first18 and second distal elements 18 moveable between an open position and a closed position, each distal element 18 extending outwardly from a center of the fixation implant 14 in the open position; a first retaining element (the area 160, fig. 17) coupled to the first distal element and extending inwardly toward the center of the fixation implant in the open position; a second retaining element (the area 160, fig. 17) coupled to the second distal element 18 and extending inwardly toward the center of the fixation implant 14 in the open position; a first proximal element 16 movable to capture a first leaflet of a heart valve between the first proximal element and the first retaining element 160 ; and a second proximal element 16 moveable to capture second leaflet of a heart valve between the second proximal element and the second retaining element 160, wherein the first and second distal elements18 are configured to cover the first and second retaining elements in the closed position.
Claims 25, 28-29 :  Goldfarb et al disclose wherein the first retaining element 160 extends at least to a location distal a midpoint (the area 12) of the first distal element 18, and the second retaining element 160 extends at least to a location distal a midpoint of the second distal element 18; wherein each proximal element includes at least one barb 60., further comprising at least one suture (see figures 5a,b, see paragraphs 77, 90) configured to raise and lower the first and second proximal elements.
Claims 30-31, 34:  Goldfarb et al disclose wherein the first and second distal elements18 each has at least a portion having a concave surface as best seen in fig. 25a, b., wherein the concave surface of each of the first and second distal elements 18 are configured to surround a central portion (the area 12) in the closed position.
.
Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 26: the prior art fails to suggest or reasonably suggest the claimed the first retaining element is pivotally coupled to the first distal element and the second retaining element is pivotally coupled to the second distal element.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699.  The examiner can normally be reached on Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771